DETAILED ACTION
This correspondence is in response to the communications received October 3, 2022.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election without traverse of Species V, directed to Figs. 35A-41A, in the reply filed on October 3, 2022 is acknowledged.  


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    311
    293
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    323
    304
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    315
    297
    media_image3.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 35A-41A, provided above, a method, comprising: 

providing a semiconductor device that includes: 

a semiconductor fin structure (110A); 

source/drain regions (120A) disposed on opposite sides of the semiconductor fin structure (120A shown in either side of 110A); 

a gate structure (140A/160A) disposed over the semiconductor fin structure (140A/160A over 110A); 

gate spacers (150A) disposed on sidewalls of the gate structure (150A shown formed on side surfaces of 140A/160A); and

etching the semiconductor device, wherein the gate structure is etched at a faster rate than the gate spacers during the etching (step that occurs in Fig. 37A, where the etch 235, etches 140A/160A at a faster rate than 150A, ¶ 0100); and

after the etching (as can be seen in Fig. 38A), forming a liner (510A, ¶ 0102) over the gate structure and the gate spacers (510A is shown to cover both 140A/160A and also 150A, and in ¶ 0110, “the dielectric layer 400A may include a high-k dielectric material, such as ZrOX, YSiOX, SiOC … the liners 510A-510D have the same type of high-k dielectric material”).

Regarding claim 13, the Applicant discloses in Figs. 35A-41A, provided above, a method, comprising: 
providing a semiconductor device that includes: 

a semiconductor fin structure (110A); 

source/drain regions (120A) disposed on opposite sides of the semiconductor fin structure (shown); 

a gate structure (140A/160A) disposed over the semiconductor fin structure (140A/160A shown on 110A); 

gate spacers (150A) disposed on sidewalls of the gate structure (150A on side surfaces of 140A/160A); and 

an interlayer dielectric (ILD) structure (130A) disposed on sidewalls of the gate spacers (130A on side surfaces of 150A);

performing a first etching process (in Fig. 37A, 235) to the semiconductor device, wherein an etching selectivity exists between the gate structure, the gate spacers, and the ILD structure during the first etching process, such that remaining portions of the gate structure, the gate spacers, and the ILD structure collectively define a T-shaped opening (130A, 150A and 140A/160A are etched to form space 240A); and 

after the first etching process has been performed, partially filling the T-shaped opening with a liner (as can be seen in Fig. 38A, liner 510A is formed), over the gate structure and the gate spacers (510A formed over 140A/160A and 150A).

Regarding claim 17, the Applicant discloses in Figs. 35A-41A, provided above, a method, comprising: 

providing a semiconductor device that includes: 

a source and a drain (120A); 

a semiconductor structure (110A) disposed between the source and the drain (120A); 

a first metal layer (140A/160A) disposed over the semiconductor structure (110A); 

an interlayer dielectric (ILD) (130A) disposed over the source and over the drain; and 

spacers (150A) disposed between the ILD (130A) and the first metal layer (140A/160A); 

performing one or more first etching processes to form an opening (240A) in the semiconductor device (opening that is defined by patterned surfaces of LED 130A, spacers 150A and 140A/160A), 

wherein the opening is defined by an upper surface of the first metal layer, upper surfaces and side surfaces of the spacers, and side surfaces of the ILD (again, the opening that is defined by patterned surfaces of LED 130A, spacers 150A and 140A/160A); 

forming a liner (510A) to partially fill the opening (510A is formed in part within 240A),

wherein the liner has a first material composition (e.g., a high-k material) (¶ 0103);

forming a dielectric material on the liner (250A, ¶ 0105), the dielectric material having a second material composition (e.g., SiN) different from the first material composition (250A is formed of silicon nitride, ¶ 0105); and 

performing a second etching process to remove the dielectric material (etch 530 in Fig. 40A shows the removal of 250A by 530 etch reopening 240A), 

wherein the dielectric material has a greater etching rate than the liner such that the liner protects at least the spacers from being etched during the second etching process (¶ 0110).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Lee et al. (US 9,576,955).

    PNG
    media_image4.png
    465
    712
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    454
    705
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    505
    714
    media_image6.png
    Greyscale

Regarding claim 1, the prior art of Lee discloses in Fig. 5-16A, and Figs. 14A, 15A and 16A are provided above, a method (see title, “Semiconductor Device Having Strained Channel Layer And Method Of Manufacturing The Same”), comprising: 

providing a semiconductor device (col. 4, lines 12-15, “FIGS. 8 through 16B are cross-sectional views illustrating a method of manufacturing a semiconductor device according to example embodiments of the present inventive concepts”) that includes: 

a semiconductor fin structure (col. 9, lines 26-38, discloses that fins are semiconductor, fins F1 and F2 present, specifically F1 which includes 105/103a, col. 9, lines 63-64, “The first active fins F1 may include a first upper buffer layer 103a and the first channel layer 105”); 

source/drain regions disposed on opposite sides of the semiconductor fin structure (col. 9, lines 47-49, “first source/drain structures 130 formed on both sides of the first gate structure 150”, and as can be seen in Fig. 7A, source and drain 130 on either side of channel 105); 

a gate structure (120/122, col. 15, lines 37-40, “first sacrificial gate 120 and the second sacrificial gate 220 … the first gate mask pattern 122 …”) disposed over the semiconductor fin structure (120/122 over 105, which can be seen in Fig. 14A); 

gate spacers (124, col. 14, line 51) disposed on sidewalls of the gate structure (124 on sidewalls of 120/122); and

etching the semiconductor device, wherein the gate structure is etched at a faster rate than the gate spacers during the etching (col. 17, lines 10-14, “Processes of removing the first and second gate mask patterns 122 and 222, the first and second sacrificial gates 120 and 220, the capping layer 115, and the sacrificial oxidation layer 218 may be conducted using at least one of a dry etching process and a wet etching process.”, in the etch sequence from Fig. 14A to 15A, both sidewall spacer 120 and gate structure 122/124 are exposed to the etch, and after the etch step, the etch removes only the gate structure and leaves the spacers, thus exhibiting the selectivity of the etch which favors faster etch of the gate structure materials, but not the spacers); and

after the etching, forming a liner over the gate structure and the gate spacers (after the etch occurs in Figs. 14A-15A, then in Fig. 16A, at least 151 is a liner in the sense that it is clearly a material layer which is conformal and “lines” the hole made by the etch step, the material of 151 is a high-k dielectric material, col. 11, 39-50).

Regarding claim 4, Lee disclose the method of claim 1, wherein the forming the liner comprises forming a liner that contains a dielectric material having a dielectric constant greater than about 4 (Lee discloses in col. 11, lines 43-44, “The first gate insulation layer 151 may contain … a high-K material. ”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,576,955) in view of Chiang et al. (US 2020/0044072).

Regarding claim 2, Lee discloses the method of claim 1, wherein:
“the semiconductor device further includes an interlayer dielectric (ILD) structure disposed on sidewalls of the gate spacers; and
the gate spacers are etched at a faster etching rate than the ILD structure during the etching”.

Chiang discloses in Figs. 1I-1J (shown below in the rejection of claim 13),
the semiconductor device further includes an interlayer dielectric (ILD) structure (128, ¶ 0032) disposed on sidewalls of the gate spacers (128 is formed indirectly on sidewalls of spacers 122); and
the gate spacers (122) are etched at a faster etching rate than the ILD structure during the etching (in the etch step that occurs from Fig. 1I to 1J, the material 128 etches at a rate that is less than that of the spacers 122 to 122’, discussed in ¶ 0040).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the,
“the semiconductor device further includes an interlayer dielectric (ILD) structure disposed on sidewalls of the gate spacers; and
the gate spacers are etched at a faster etching rate than the ILD structure during the etching”, 
as disclosed by Chiang in the system of Lee, for the purpose of providing a larger gate contact surface to ensure robust connection to the subsequent upper metallization formation. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 3, Lee et al. disclose the method of claim 2, wherein the forming the liner further comprises forming the liner over the ILD structure (Lee discloses in Fig. 16A where liner 151 formed in the opening and also on top of the ILD 140, col. 9, line 50).

Regarding claim 6, Lee et al. disclose the method of claim 1, however Lee does not disclose,
“further comprising: after the etching but before the forming the liner, re-forming a portion of the gate structure”.

Chiang discloses in Fig. 1K-1L, further comprising: after the etching but before the forming the liner, re-forming a portion of the gate structure (prior to final gate electrode 142 deposition as can be seen in Fig. 1L, cap 136 is formed in Fig. 1K, ¶ 0042).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the,
“further comprising: after the etching but before the forming the liner, re-forming a portion of the gate structure”, 
as disclosed by Chiang in the system of Lee, for the purpose of providing a conductive material which can smooth out the post etch surface and aid in lining deposition. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 13, the prior art of Lee discloses in Fig. 5-16A, and Figs. 14A, 15A and 16A are provided above, a method (see title, “Semiconductor Device Having Strained Channel Layer And Method Of Manufacturing The Same”), comprising: 

providing a semiconductor device (col. 4, lines 12-15, “FIGS. 8 through 16B are cross-sectional views illustrating a method of manufacturing a semiconductor device according to example embodiments of the present inventive concepts”) that includes: 

a semiconductor fin structure (col. 9, lines 26-38, discloses that fins are semiconductor, fins F1 and F2 present, specifically F1 which includes 105/103a, col. 9, lines 63-64, “The first active fins F1 may include a first upper buffer layer 103a and the first channel layer 105”); 

source/drain regions disposed on opposite sides of the semiconductor fin structure (col. 9, lines 47-49, “first source/drain structures 130 formed on both sides of the first gate structure 150”, and as can be seen in Fig. 7A, source and drain 130 on either side of channel 105); 

a gate structure (120/122, col. 15, lines 37-40, “first sacrificial gate 120 and the second sacrificial gate 220 … the first gate mask pattern 122 …”) disposed over the semiconductor fin structure (120/122 over 105, which can be seen in Fig. 14A); 

gate spacers (124, col. 14, line 51) disposed on sidewalls of the gate structure (124 on sidewalls of 120/122); and

an interlayer dielectric (ILD) structure disposed on sidewalls of the gate spacers (140 on sidewalls of spacers 124, col. 9, line 50, “inter-layer insulation layer 140”);

performing a first etching process to the semiconductor device, wherein an etching selectivity exists between the gate structure, the gate spacers, and the ILD structure during the first etching process, such that remaining portions of the gate structure, the gate spacers, and the ILD structure collectively define an opening (col. 17, lines 10-14, “Processes of removing the first and second gate mask patterns 122 and 222, the first and second sacrificial gates 120 and 220, the capping layer 115, and the sacrificial oxidation layer 218 may be conducted using at least one of a dry etching process and a wet etching process.”, in the etch sequence from Fig. 14A to 15A, the sidewall spacer 120, ILD 140, gate structure 122/124 are exposed to the etch, and after the etch step, the etch removes only the gate structure and leaves the spacers and the ILD, thus exhibiting the selectivity of the etch which favors faster etch of the gate structure materials, but not the spacers and the ILD, see Fig. 14A to 15A); and 

after the first etching process has been performed, partially filling the opening with a liner, over the gate structure and the gate spacers (after the etch occurs in Figs. 14A-15A, then in Fig. 16A, at least 151 is a liner in the sense that it is clearly a material layer which is conformal and “lines” the hole made by the etch step, the material of 151 is a high-k dielectric material, col. 11, 39-50).

Lee does not disclose,
“performing a first etching process to the semiconductor device, wherein an etching selectivity exists between the gate structure, the gate spacers, and the ILD structure during the first etching process, such that remaining portions of the gate structure, the gate spacers, and the ILD structure collectively define a T-shaped opening; and”.

    PNG
    media_image7.png
    527
    555
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    531
    553
    media_image8.png
    Greyscale


The prior art of Chiang discloses in Figs. 1I-1J, provided above,
performing a first etching process to the semiconductor device, wherein an etching selectivity exists between the gate structure, the gate spacers, and the ILD structure during the first etching process, such that remaining portions of the gate structure, the gate spacers, and the ILD structure collectively define a T-shaped opening (¶ 0040, gate spacers 122 and gate structure 134 are etched at different etching rate in the progression from Fig. 1I to 1J, the opening 140 clearly is in the shape of a T).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the,
“performing a first etching process to the semiconductor device, wherein an etching selectivity exists between the gate structure, the gate spacers, and the ILD structure during the first etching process, such that remaining portions of the gate structure, the gate spacers, and the ILD structure collectively define a T-shaped opening”, 
as disclosed by Chiang in the system of Lee, for the purpose of providing a larger gate contact surface to ensure robust connection to the subsequent upper metallization formation. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,576,955) in view of Chiang et al. (US 2020/0044072) in view of Wang (US 2013/0087833).

Regarding claim 5, Lee et al. disclose the method of claim 1, however Lee does not disclose,
“wherein the forming the liner comprises forming a liner having a thickness in a range between about 0.5 nanometers and about 5 nanometers”.

    PNG
    media_image9.png
    342
    667
    media_image9.png
    Greyscale

The prior art of Wang discloses in ¶ 0035 and in Fig. 9, provided above, wherein the forming the liner comprises forming a liner having a thickness in a range between about 0.5 nanometers and about 5 nanometers (¶ 0035 discloses that lining 71 is 0.5 nm in thickness).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the,
“wherein the forming the liner comprises forming a liner having a thickness in a range between about 0.5 nanometers and about 5 nanometers”, 
as disclosed by Wang in the system of Lee/Chiang, for the purpose of enhancing performance of the devices as they are created in smaller dimensions. G. TSM: Teaching, Suggestion, Motivation Test.


Allowable Subject Matter
Claim 7-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-12 have been objected to because of their dependence upon claim 8.  Claim 15 has been objected to because it’s dependence upon claim 14.  

Claims 17-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of forming a gate structure for a Fin FET device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 17, the prior art discloses a method of forming a gate structure for a Fin FET, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitations of, 
“performing one or more first etching processes to form an opening in the semiconductor device, wherein the opening is defined by an upper surface of the first metal layer, upper surfaces and side surfaces of the spacers, and side surfaces of the ILD; 
forming a liner to partially fill the opening, wherein the liner has a first material composition (e.g., a high-k material); 
forming a dielectric material on the liner, the dielectric material having a second material composition (e.g., SiN) different from the first material composition; and 
performing a second etching process to remove the dielectric material, wherein the dielectric material has a greater etching rate than the liner such that the liner protects at least the spacers from being etched during the second etching process”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893